Citation Nr: 0430749	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating higher than 10 percent for post-
traumatic headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2001 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO increased the evaluation 
assigned for the veteran's post-traumatic headaches from the 
noncompensable level (i.e., 0 percent) to 10 percent.  He 
wants an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The Board remanded the case to the RO in November 2003 for 
further development and consideration.  The case since has 
been returned to the Board for continuation of appellate 
review.  


FINDING OF FACT

The veteran's post-traumatic headaches do not cause more than 
mild or transient mental symptoms resulting in decreased 
occupational functioning only during periods of significant 
stress.  

CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the post-traumatic headaches.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 8045, 9304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) , codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letters dated in 
February 2002 and April 2004 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He also was advised that it was his responsibility 
to provide a properly executed release (e.g., a VA Form 21-
4142) so that VA could request medical treatment records from 
private medical providers.  Further, the rating decision 
appealed and the statement of the case (SOC) and supplemental 
statement of the case (SSOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
informed the RO that he had received treatment from Kaiser 
Permanente, a non-VA medical source, and those treatment 
records were obtained.  The veteran also advised the RO that 
he had received treatment from a Dr. William McIntyre.  

The Board issued a remand in November 2003, pointing out that 
the RO had been unsuccessful in obtaining treatment records 
from Dr. McIntyre, although the RO had requested them more 
than two years before.  The Board's remand directed the RO to 
make one more attempt to obtain records from this physician.  
The RO's April 2004 VCAA letter to the claimant advised the 
veteran of the unsuccessful attempt to obtain Dr. McIntyre's 
records and provided him with new medical release forms to 
sign.  He was also reminded that it was ultimately his 
responsibility to ensure that VA obtain the physician's 
records.  The veteran did not respond to the RO's April 2004 
VCAA letter regarding Dr. McIntyre's records.  In any event, 
the Board notes that the veteran earlier signed and returned 
a waiver form in March 2002, indicating that he had no 
additional evidence or information to submit with respect to 
his appeal.

In the April 2004 VCAA letter, the claimant was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He also was advised what evidence VA 
had requested and notified in the SOC and SSOC what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letters of February 2002 and April 
2004, which was after the RO's February 2001 decision 
assigning a 10 percent evaluation for headaches, due to 
trauma.  Because VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in June 2004 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
rating decision and SOC).  The VCAA notice also was provided 
prior to certifying the claimant's appeal to the Board.  And 
the claimant had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the April 2004 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
April 2004 VCAA letter requested him to provide or identify 
any evidence to support his claim for a higher evaluation for 
headaches, due to trauma.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him/her, and thus, the Board finds this to be 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the February 2002 VCAA letter, the claimant 
was requested to respond within 30 days, while with respect 
to the April 2004 VCAA letter, the claimant was requested to 
respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2004) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  38 C.F.R. § 4.124a, Diagnostic Code 
8045.  



As well, purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

Under the general rating formula for the evaluation of mental 
disorders, dementia due to head trauma will be rated as 
follows under 38 C.F.R. § 4.130, Diagnostic Code 9304:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).
-30 percent.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.
-10 percent.

Analysis

Service connection was granted for headaches, due to trauma, 
and an initial noncompensable (i.e., 0 percent) rating was 
assigned effective January 1970.  A 10 percent evaluation for 
this disability has been in effect since May 2000.



Service medical records disclose that the veteran was 
involved in an automobile accident in early March 1969.  He 
struck his face and sustained a fracture of the left zygoma.  
He denied loss of consciousness at the time of accident, but 
indicated that his memory for details, right after the 
accident, was vague.  He reported pain over the left side of 
his head.  Subsequent treatment entries of March 1969 reflect 
complaints of headaches.  

The veteran was evaluated by a VA neuropsychiatry service in 
March 1970.  He complained of dull, steady pain, lasting up 
to one to two hours, almost daily, over the left side of his 
head.  He referred to the automobile collision during 
service, in March 1969.  He denied loss of consciousness 
since that accident, but admitted to occasional dizziness 
without falling.  The examiner reported that the neurological 
examination was essentially negative.  No neurological 
disease was demonstrated.  

A VA examination was more recently performed in January 2001.  
The veteran gave a history of head trauma in a motor vehicle 
accident during service.  He remarked that he had experienced 
neck pain and headaches since that automobile accident.  His 
headaches reportedly occurred daily and varied from dull to 
sharp to piercing.  He denied nausea, vomiting, phonophobia, 
or sonophobia.  He indicated that Tylenol and Naprosyn 
relieved the pain.  

On clinical inspection, the veteran was alert and oriented to 
person, place and time.  He recalled three out of three 
objects after five minutes.  He was able to perform simple 
calculations and respond to simple commands.  No apraxias or 
agnosias were detected.  Testing of sensation, motor strength 
and reflexes was normal.  Cranial nerve function was within 
normal limits.  The examiner remarked that the veteran had an 
established diagnosis of brain disease due to trauma, but 
pointed out that the current examination showed no signs of 
focal neurologic deficits, and that the mental status 
examination was normal.



Added to the record were medical records from Kaiser 
Permanente reflecting the veteran's treatment from 1996 to 
2000.  In August 1997, an electroencephalogram was found to 
be normal.  When the veteran was evaluated in March 2000, 
he reported two episodes of syncope, one occurring in 1997, 
the other in February 2000.  A CT scan of the brain in 
February 2000 was normal.  The assessment was that the 
veteran's two episodes of syncope were of unknown etiology, 
most likely neurocardiogenic.  The medical records make no 
reference linking syncopal episodes to his service-connected 
headaches.  

A statement, dated in December 2002, was received from a VA 
neurologist.  Reference was made to the veteran's history of 
neck pain and headaches since the automobile accident during 
service.  The assessment was that neck pain was related to 
degenerative changes of the cervical spine, but was also, in 
part, post-traumatic, stemming from trauma sustained in the 
motor vehicle accident in 1968. 

VA medical records, dated from July 2000 to November 2002, 
indicate the veteran reported occipital headaches dating back 
to the in-service automobile accident.  In May 2001, he 
remarked that he experienced daily headaches that came on 
slowly and were characterized by non-throbbing pain, 
characterized as "5" in intensity, and sometimes 
interfering with daily activities.  He indicated that he 
obtained some relief from Tylenol.  A CT scan of the brain 
showed no mass lesion or intracranial hemorrhage.

The veteran claims increased severity of his headaches, due 
to trauma, pointing out that he suffers from loss of sleep 
and loss of consciousness.  As to his allegation that he 
experiences loss of consciousness, medical records do not 
substantiate loss of consciousness either at the time of his 
head injury or about one year later.  The record also does 
not contain evidence of demonstrated organic neurological 
residuals stemming from his head trauma.  His head injury 
residuals are evaluated on purely subjective complaints like 
dizziness and headaches.  Only two episodes of syncope or 
dizziness have been noted during the several decades since 
service, and examiners have not attributed either syncopal 
episode to the remote head trauma.  As to sleep problems, 
there likewise is no medical evidence establishing that 
sleep problems are referable to the remote head trauma.  A 
review of the record shows that chronic headaches is the only 
established manifestation of head trauma, so any other 
claimed residual that is unsubstantiated cannot, in turn, be 
used as a basis for increasing the rating beyond its current 
10-percent level.  See, e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish by 
competent medical evidence specifically what symptoms are 
attributable to the service-connected disability at issue 
from those that are not).

Under governing criteria, the veteran's post-traumatic 
headaches are rated on the extent to which they produce 
mental symptoms and interfere with social and occupational 
functioning.  The record indicates the veteran does not take 
prescription strength medication to control headache pain.  A 
VA examiner could find no deficits on a mental status 
evaluation.  The veteran, when evaluated after the February 
2000 episode of syncope, indicated that he was police 
officer.  There is no evidence showing that headaches ever 
interfered with his performance of his job, nor has the 
veteran referred to any trends of social withdrawal or 
curbing of interactions with others because of his headaches.

In sum, the record certainly does not demonstrate that 
headaches, due to trauma, cause more than mild or transient 
mental symptoms or that they compromise occupational 
functioning other than during periods of significant stress.  
In order to be entitled to a rating higher than 10 percent 
for headaches, due to trauma, there must be a diagnosis of 
multi-infarct dementia associated with brain trauma.  
Clearly, the evidentiary record does not establish such a 
diagnosis, nor does it suggest any pattern of manifestations 
of head trauma indicative of muli-infarct dementia.  

The Board has considered the contention, advanced by the 
veteran's representative, that the veteran's headache 
disorder warrants extraschedular consideration.  However, the 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards and to warrant assignment of an increased 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2004).  There is no showing in the evidentiary 
record that the veteran's post-traumatic headaches have 
resulted in marked interference with employment (i.e., beyond 
that contemplated by the currently assigned 10 percent 
evaluation).  Also, there is no evidence that his headaches 
have necessitated frequent periods of hospitalization or have 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the claim for an increased rating for 
headaches must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

The claim for a rating higher than 10 percent for the post-
traumatic headaches is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



